Title: To James Madison from William D. Patterson, 15 September 1805 (Abstract)
From: Patterson, William D.
To: Madison, James


          § From William D. Patterson. 15 September 1805, Nantes. “I had this honor on the 18th. May last inclosing my official returns. I have now Sir to inform you that all Seamen on board American vessels, who may have been born either in France, Holland Italy or Genoa, are immediately taken out of their vessels and put on board Ships of War without any respect being paid to their Protections or the length of time they may have lived in America, I have always claimed them, and made many representations to the Marine office of this place, of the article in our Treaty, which protects American Seamen, but have been answered, that there is a peremptory order of the Emperor’s which they will always obey, the pressing of men of all kinds who may be useful on board of Ship, is here extremely severe.
          I am informed that the Government of the United States, have resolved to grant no more Papers to ships purchased abroad, this resolution is necessary as it is impossible under the present regulations to prevent fraudulent Sales. I have used every precaution in my power and have exacted that the means of purchase and mode of payment should be exhibited to me supported by the testimony of the houses who had paid the money, yet have frequently entertained strong suspicions, that the Property still continued foreign, although unable to produce any positive fact to prove it, and American citizens think they have a right to take vessels under their name and when thier demands are refused they make loud complaints, which cause many embarassments, I therefore hope that Govt. will be pleased to adopt some regulations on this subject.
          “I have had several visits from a Genl. Humbert the officer who commanded formerly the expedition to Ireland he has much importuned me to offer his services to the United States, to which I have made him no answer he has repeatedly requested me to inclose an application to you, which I have equally declined but have sent a letter from him to Genl. Armstrong, he is one of those, who are out of favor, and proffers the services of many others who are in the same case.
          “I took the liberty in my last to request a renewal of my commission to the Emperor, a want of which, prevents my obtaining an exequatur, although I meet no interruption in performing all my official functions, permit me to repeat this request.”
        